Bartley, C. J.
This is a bill in chancery, by which the complainants seek to set aside the conveyance of a tract of land situate in Miami county, Ohio, made by Enoch Pearson, deceased, in his lifetime, to the respondents, Enoch and Peter Pearson. The prayer of the bill is predicated on the following alleged grounds :
*3281st. Tho mental imbecility of the grantor at the time of the conveyance.
2d. That the grantees obtained the conveyance by fraud and undue influence, practiced on the grantor, and for a grossly inadequate consideration.
The principles of equity applicable to this case are familiar and well settled; and the determination of the case depends simply upon the weight of the evidence.
The cause came into this court by reservation, not on account of a division of opinion in the district court, but with a view to the character of the questions presented in the case. The fifth section of the statute “ relating to the organization of courts of justice, and their powers and duties,” passed February 19, 1852, provides that •causes pending in the district court may be reserved and sent to the supreme court for decision, when “ important and difficult questions shall arise.” 50 Ohio L. 68.
The questions presented in this case are not such as authorized the district court to send the case here for decision. To authorize the reservation of a cause in the district court to be sent to the supreme court for decision, on account of the nature *of the ■questions presented, they should be such as require the decision of the court of last resort, and not such as are already settled and of familiar application.

The cause is therefore remanded to the district court.